Exhibit 10.1

EIGHTH OMNIBUS AMENDMENT
(Apple Ridge Funding LLC)
THIS Eighth Omnibus Amendment (this “Amendment”) is entered into this 11th day
of September, 2013 for the purpose of making amendments to the documents
described in this Amendment.
WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”) (iv)
Apple Ridge Funding LLC, a limited liability company organized under the laws of
the State of Delaware (the “Issuer”), (v) Realogy Group LLC (f/k/a Realogy
Corporation), a Delaware limited liability company (“Realogy”), (vi) U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”), paying agent, authentication agent, and
transfer agent and registrar, (vii) the Managing Agents party to the Note
Purchase Agreement defined below, and (viii) Crédit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent and Lead Arranger (the
“Administrative Agent”).
WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):
(i)    Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;
(ii)    Master Indenture, dated as of April 25, 2000 (the “Master Indenture”),
by and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar;
(iii)    Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;
(iv)    Series 2011-1 Indenture Supplement, dated as of December 16, 2011 (the
“Indenture Supplement”), by and between the Issuer and U.S. Bank, as indenture
trustee, paying agent, authentication agent and transfer agent and registrar;
and
(v)    Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial
institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.    
WHEREAS, the Purchase Agreement, the Master Indenture, the Transfer and
Servicing Agreement, the Indenture Supplement and the Note Purchase Agreement
are collectively referred to in this Amendment as the “Affected Documents”; and
WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement, and, if not defined
therein, as defined in the Master Indenture.
NOW, THEREFORE, the parties hereto hereby recognize and agree:
1.
Amendments to Purchase Agreement. Effective as of the date hereof, the Purchase
Agreement is hereby amended as follows:

(a)     Clause (f) of the definition of “Eligible Receivable” in Appendix A of
the Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
(f) that is not a Defaulted Receivable and, in the case of a Billed Receivable
for which the related Obligor is a Foreign Obligor, has not been outstanding for
more than 60 days after the due date thereof;
(b)     The definition of “Realogy” in Appendix A of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------



“Realogy” shall mean Realogy Group LLC (f/k/a Realogy Corporation), a Delaware
limited liability company, and any successors thereto.
2.
Amendments to Master Indenture. Effective as of the date hereof, the Master
Indenture is hereby amended as follows:

(a)    The definitions of “Obligor Limit” and “Overconcentration Amount” in
Section 1.01 of the Master Indenture are hereby amended and restated in their
entirety to read as follows:
“Obligor Limit” shall mean, as of any date of determination, (a) with respect to
each Obligor having an unsecured long-term debt rating (or equivalent shadow
rating) of “A+” or better from S&P and “A1” or better from Moody's, 6% of the
Aggregate Receivable Balance, (b) with respect to each Obligor having an
unsecured long-term debt rating (or equivalent shadow rating) of less than “A+”
but “BBB” or better from S&P and less than “A1” but “Baa2” or better from
Moody's, 4% of the Aggregate Receivable Balance, (c) with respect to each
Obligor having an unsecured long‑term debt rating (or equivalent shadow rating)
of “BBB-” from S&P or of “Baa3” from Moody's, 2% of the Aggregate Receivable
Balance, (d) notwithstanding any other provision herein to the contrary, with
respect to each Obligor not having an unsecured long-term debt rating (or
equivalent) from S&P or Moody's (each such Obligor a “Non-Rated Obligor”),
either (i) (x) 5% of the Aggregate Receivable Balance, if such Non-Rated Obligor
has the largest Modified Receivable Balance among all Non-Rated Obligors and if
such Obligor constitutes a Specified Non-Rated Obligor or (y) 3% of the
Aggregate Receivable Balance, if such Non-Rated Obligor has the largest Modified
Receivable Balance among all Non-Rated Obligors and if such Obligor does not
constitute a Specified Non-Rated Obligor, (ii) 2.5% of the Aggregate Receivable
Balance, if such Non-Rated Obligor has the second largest Modified Receivable
Balance among all Non-Rated Obligors, (iii) 1.5% of the Aggregate Receivable
Balance, if such Non-Rated Obligor has the third largest Modified Receivable
Balance among all Non-Rated Obligors or (iv) 1% of the Aggregate Receivable
Balance for all other Non-Rated Obligors and (e) with respect to each Obligor
having an unsecured long-term debt rating (or equivalent shadow rating) of less
than “BBB-” from S&P or of less than “Baa3” from Moody's, 1% of the Aggregate
Receivable Balance; provided that, for purposes of calculating the Obligor
Limits, each Obligor which has a long-term debt rating from only one of S&P and
Moody's will be treated as if it was rated by both agencies at one level below
its actual rating; provided, further that, notwithstanding the foregoing,
certain Obligors shall have separate Obligor Limits, as set forth in that
certain letter agreement, dated September 11, 2013, between the Issuer and the
Indenture Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof. For
purposes of calculating the Obligor Limits, no Obligor shall be deemed to have a
debt rating based solely on the rating of any Affiliate unless that Affiliate is
contractually obligated on the related Receivable of such Obligor, in which
event that Obligor and such Affiliate shall be treated as a single Obligor. If
an Obligor's unsecured long-term debt rating (or equivalent shadow rating)
results in two different Obligor Limits (because of differences in the long-term
unsecured debt ratings assigned by each of the Rating Agencies), the Obligor
Limit for such Obligor will be the lower of the two different Obligor Limits.
“Overconcentration Amount” shall mean, as of any date of determination, an
amount equal to the sum of: (a) the greater of: (i) the excess, if any, of
(A) the aggregate Modified Receivable Balances owing by (or, if less, the
Obligor Limits of) the Obligors (excluding the Special Obligor and the Eligible
Governmental Obligors) who are the Obligors in respect of the five largest
aggregate Modified Receivable Balances over (B) an amount equal to 25% of the
Aggregate Receivable Balance, and (ii) the excess, if any, of (A) the aggregate
Modified Receivable Balances owing by (or, if less, the Obligor Limits of) the
Obligors (excluding the Special Obligor and the Eligible Governmental Obligors)
who are the Obligors in respect of the ten largest aggregate Modified Receivable
Balances over (B) an amount equal to 35% of

2

--------------------------------------------------------------------------------



the Aggregate Receivable Balance, plus (b) the sum of the aggregate amount with
respect to each Obligor (excluding Eligible Governmental Obligors) of the
excess, if any, of (i) the aggregate Modified Receivable Balance owing by such
Obligor over (ii) the Obligor Limit with respect to such Obligor, plus (c) the
amount by which the aggregate Modified Receivable Balances owing by all Foreign
Obligors exceeds 5% of the Aggregate Receivable Balance, plus (d) the sum of the
aggregate amounts, with respect to each Eligible Governmental Obligor, of the
excess, if any, of the Modified Receivable Balance owing by such Eligible
Governmental Obligor over 1% of the Aggregate Receivables Balance.
(b)    The following definition of “Specified Non-Rated Obligor” is added to
Section 1.01 of the Master Indenture in the appropriate alphabetical order:
“Specified Non-Rated Obligor” shall mean any Non-Rated Obligor that qualifies as
a “Specified Non-Rated Obligor,” as specified in that certain letter agreement,
dated September 11, 2013, by and between the Issuer and the Indenture Trustee,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof.
3.
Amendments to Transfer and Servicing Agreement. Effective as of the date hereof,
the Transfer and Servicing Agreement is hereby amended as follows:

(a)     The definition of “Leverage Ratio” in Section 1.01 of the Transfer and
Servicing Agreement is hereby amended to replace “April 10, 2007” with “March 5,
2013”.
(b)     The definition of “Realogy Credit Agreement” in Section 1.01 of the
Transfer and Servicing Agreement is hereby amended and restated in its entirety
to read as follows:
“Realogy Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of March 5, 2013 among Realogy Intermediate Holdings LLC,
Realogy, the lenders and other financial institutions party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.
(c)     The definition of “Specified Realogy Credit Agreement” in Section 1.01
of the Transfer and Servicing Agreement is hereby amended and restated in its
entirety to read as follows:
“Specified Realogy Credit Agreement” means the Realogy Credit Agreement filed on
May 1, 2013 in the Securities and Exchange Commission's Electronic Data
Gathering and Retrieval System as Exhibit 10.4 to the Performance Guarantor's
10-Q filing.
4.
Amendment to Indenture Supplement. Effective as of the date hereof, the
Indenture Supplement is hereby amended as follows:

(a)     The definitions of “Aggregate Term-Out Deposit Amount”, “Applicable
Purchase Group”, “Program Termination Date”, “Term-Out Deposit Amount”,
“Term-Out Period” and “Term-Out Period Account” in Section 1.01 of the Indenture
Supplement are hereby deleted in their entirety.
(b)    The definitions of “Amortization Period”, “Fee Letter”, “Minimum
Enhancement Percentage”, “Realogy”, “Series Outstanding Amount” and “Series
2011-1 Tranche Rate” in Section 1.01 of the Indenture Supplement are hereby
amended and restated in their entirety to read as follows:
“Amortization Period” shall mean the period commencing at the earliest to occur
of (a) the close of business on the Commitment Termination Date and (b) the
close of business on the Business Day immediately preceding the day on which an
Amortization Event has occurred, and ending on the date on which (x) the Series
Outstanding Amount shall have been paid in full, together with all accrued
interest thereon, and (y) all amounts owed to the Administrative Agent, the
Managing Agents and the Purchasers under the Indenture Supplement and the Note
Purchase Agreement shall have been paid in full.

3

--------------------------------------------------------------------------------



“Fee Letter” shall mean that certain Second Amended and Restated Fee Letter,
dated September 11, 2013, by and among the Issuer, the Administrative Agent and
the Managing Agents in connection with the Note Purchase Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Minimum Enhancement Percentage” shall mean, for any Distribution Date: (i) 11%
so long as the Average Days Outstanding is less than 75 days; (ii) 12% if the
Average Days Outstanding is greater than or equal to 75 days but less than 90
days, (iii) 13.5% if the Average Days Outstanding is greater than or equal to 90
days but less than 100 days, (iv) 15.5% if the Average Days Outstanding is
greater than or equal to 100 days but less than 120 days and (v) otherwise, 18%;
provided that, upon the occurrence of a Leverage Ratio Trigger Event, the
“Minimum Enhancement Percentage” shall be 2% higher than otherwise applicable
pursuant to this definition until the Issuer's delivery thereafter of the first
quarterly or annual financial statements of Realogy pursuant to Section 5.01(c)
of the Note Purchase Agreement showing that no Leverage Ratio Trigger Event
exists.
“Realogy” shall mean Realogy Group LLC (f/k/a Realogy Corporation), a Delaware
limited liability company, and any successors thereto.
“Series Outstanding Amount” shall mean, as of any date of determination, an
amount equal to (i) the Initial Series Outstanding Amount plus (ii) the
aggregate amount of all Increases minus (iii) the aggregate amount of all
Decreases minus (iv) without duplication, the aggregate amount of all Monthly
Principal previously paid to the Series 2011-1 Noteholders.
“Series 2011-1 Tranche Rate” shall mean, at any time during an Interest Period
(i) with respect to any CP Tranche, the CP Rate, (ii) with respect to any
Eurodollar Tranche, the Eurodollar Rate, and (iii) with respect to any Base Rate
Tranche, the sum of the Alternate Base Rate plus the Base Rate Margin, as
applicable, provided, however, that, if any principal or interest on the Series
2011-1 Notes is not paid in full when the same shall have become required to be
paid, or if any Amortization Event has occurred and is continuing, then the
Series 2011-1 Tranche Rate with respect to any Tranche shall be the Alternate
Base Rate plus 2.0% (or, upon the occurrence of a Leverage Ratio Trigger Event
and until the Issuer's delivery thereafter of the first quarterly or annual
financial statements of Realogy pursuant to Section 5.01(c) of the Note Purchase
Agreement showing that no Leverage Trigger Event exists, 2.25%), with respect to
such deficiency or with respect to any interest accrued on the Series 2011-1
Notes after the occurrence of such Amortization Event.
(c)    Clause (a) in Section 3.02 of the Indenture Supplement is hereby amended
to delete “the sum of” and “and the Aggregate Term-Out Deposit Amount” in the
first sentence thereto.
(d)    The last sentence in Section 4.03 of the Indenture Supplement is hereby
amended to delete “; provided that, during a Term-Out Period with respect to any
Purchaser Group, such Purchaser Group's allocable share of Monthly Principal
shall be deposited into its Term-Out Period Account” thereto.
(e)    Section 4.08 of the Indenture Supplement is hereby deleted in its
entirety.
(f)    Clause (x) in Section 6.01 of the Indenture Supplement is hereby amended
to be restated in its entirety to read as follows:
[Reserved];
5.
Amendments to Note Purchase Agreement. Effective as of the date hereof, the Note
Purchase Agreement is hereby amended as follows:


4

--------------------------------------------------------------------------------



(a)    The definitions of “Nonrenewing Group”, “Nonrenewing Purchaser”, “Program
Termination Date”, “Term-Out Deposit Amount” and “Term-Out Period” in Section
1.01 of the Note Purchase Agreement are hereby deleted in their entirety.
(b)    The definitions of “Commitment Termination Date” and “Realogy” in Section
1.01 of the Note Purchase Agreement are hereby amended and restated in their
entirety to read as follows:
“Commitment Termination Date” means September 10, 2014, or such later date to
which the Commitment Termination Date may be extended in accordance with Section
2.11 of this Agreement.
“Realogy” shall mean Realogy Group LLC (f/k/a Realogy Corporation), a Delaware
limited liability company, and any successors thereto.
(c)    Section 2.02(b) of the Note Purchase Agreement is hereby amended to
delete “, provided that during a Term-Out Period, any Nonrenewing Purchaser's
share of such Increase shall be funded from its Term-Out Period Account in
accordance with Section 4.08 of the Series Supplement” from the third sentence
thereto.
(d)    Section 2.11 of the Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
Section 2.11. Extension of Term. The Issuer may, at any time during the period
which is no more than one hundred and fifty (150) days and no less than one
hundred and twenty (120) days immediately preceding the Commitment Termination
Date (as such Commitment Termination Date may have previously been extended
pursuant to this Section 2.11), request that the then applicable Commitment
Termination Date (the “Existing Termination Date”) be extended for an additional
period of 364 days from the date that is ninety (90) days immediately preceding
the Existing Termination Date. Any such request shall be in writing and
delivered to each Managing Agent, and shall be subject to the following
conditions: (a) at no time will any Committed Purchaser's Commitment have a
remaining term of more than 364 days and, if any such request would result in
any Committed Purchaser's Commitment having a remaining term of more than 364
days, such request shall be deemed to have been made for such number of days so
that, after giving effect to such extension on the date requested, such
remaining term will not exceed 364 days, and (b) none of the Committed
Purchasers shall have any obligation to extend the Commitment Termination Date
at any time. Each Managing Agent will (on behalf of the related Committed
Purchasers) respond to any such request by providing a response to the Issuer,
the Servicer and each other Managing Agent not later than ninety (90) days prior
to the Existing Termination Date, provided, that a failure by any Managing Agent
to respond on or before the ninetieth day prior to the Existing Termination Date
shall be deemed to be a rejection of the requested extension.
(d)    Section 7.01 of the Note Purchase Agreement is hereby amended to delete
clause (v) thereto and restate the rest of the first sentence thereto as
follows:
(v) release the Performance Guarantor for obligations under the Performance
Guaranty, (vi) waive the occurrence of any Amortization Event arising pursuant
to clause (u), (v) or (w) of Section 6.01 of the Series Supplement, (vii) change
(directly or indirectly) the definition of “Change in Control” or any defined
term used in such definition or (viii) modify the provisions of this Section
7.01.
6.
Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture).


5

--------------------------------------------------------------------------------



7.
Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee's receipt of counterparts to (i) this Amendment, (ii) that certain
Second Amended and Restated Fee Letter, dated the date hereof (the “Fee
Letter”), by and among the Issuer, the Administrative Agent and the Managing
Agents and (iii) that certain Structuring Fee Letter, dated the date hereof (the
“Structuring Fee Letter”), by and between the Issuer and CA-CIB, in each case,
duly executed by each of the parties thereto, (b) the Issuer's payment of all
fees required to be paid on or prior to the date hereof in accordance with the
Fee Letter and the Structuring Fee Letter in accordance with the terms thereof
and (c) the Issuer's payment and/or reimbursement, to the extent invoiced, of
the Administrative Agent's, each Managing Agent's and each Purchaser's
reasonable costs and expenses incurred in connection with this Amendment and the
other Transaction Documents.

8.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

9.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

10.
References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.

11.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.

12.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Affected Documents other than as
set forth herein, each of which Affected Documents, as modified hereby, remains
in full force and effect and is hereby reaffirmed, ratified and confirmed.

13.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.



[SIGNATURE PAGES FOLLOW]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION
By:
/s/ ERIC J. BARNES
 
Name:
Eric J. Barnes
 
Title:
Senior Vice President and Chief Financial Officer



CARTUS FINANCIAL CORPORATION
By:
/s/ ERIC J. BARNES
 
Name:
Eric J. Barnes
 
Title:
Senior Vice President and Chief Financial Officer



APPLE RIDGE SERVICES CORPORATION
By:
/s/ ERIC J. BARNES
 
Name:
Eric J. Barnes
 
Title:
Senior Vice President and Chief Financial Officer



APPLE RIDGE FUNDING LLC
By:
/s/ ERIC J. BARNES
 
Name:
Eric J. Barnes
 
Title:
Senior Vice President and Chief Financial Officer



REALOGY GROUP LLC
By:
/s/ ANTHONY E. HULL
 
Name:
Anthony E. Hull
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer




Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar
By:
/s/ MICHELLE MOELLER
 
Name:
Michelle Moeller
 
Title:
Vice President




Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent


By:
/s/ KOSTANTINA KOURMPETIS
 
Name:
Kostantina Kourmpetis
 
Title:
Managing Director

By:
/s/ SAM PILCER
 
Name:
Sam Pilcer
 
Title:
Managing Director






Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Managing Agent


By:
/s/ NORMAN LAST
 
Name:
Norman Last
 
Title:
Managing Director




Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent


By:
/s/ ELIZABETH R. WAGNER
 
Name:
Elizabeth R. Wagner
 
Title:
Vice President




Signature Page to Eighth Omnibus Amendment



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Managing Agent


By:
/s/ JOHN MCCARTHY
 
Name:
John McCarthy
 
Title:
Director






Signature Page to Eighth Omnibus Amendment

